DETAILED ACTION
This is an Office action based on application number 14/570,633 filed 15 December 2014, which is a continuation of 12/452,710 filed 19 January 2010, which is a national stage entry of PCT/EP2008/005958 filed 21 July 2008, which claims priority to EP102007034102 filed 21 July 2007. Claims 22-69, 75-88, and 96-103 are pending. Claims 22-62 and 65-68 are withdrawn due to Applicant’s election. Claims 70-74 and 89-95 are canceled.
Amendments to the claims, filed 23 December 2020, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
Claims 86-88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 86 recites abrasion-resistant and free-flowing extrudates of claim 85 in lines 1-2. The claim is indefinite because claim 85 recites granules and not extrudates.


Claim 87 recites abrasion-resistant and free-flowing extrudates of claim 85 having a bulk density of 587 g/L in lines 1-2. The claim is indefinite because claim 85 recites granules and not extrudates. 
	For the purpose of prosecution, prior art which meets the limitations of claim 85 is construed to necessarily meet the limitation of claim 87.

Claim 88 recites abrasion-resistant and free flowing extrudates of claim 85, wherein the abrasion resistance of the extrudates is 3.1% measured as the percent less than 63%” in lines 1-3. The claim is indefinite because claim 85 recites granules and not extrudates.
	For the purpose of compact prosecution, the limitation is construed to refer to the granules of claim 85.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 87 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Claim 87 recites abrasion-resistant and free-flowing extrudates of claim 85 having a bulk density of 587 g/L in lines 1-2. Furthermore, even if one were to assume that the extrudates recited by the instant claim are the same as the granules recited by claim 85, claim 85 already recites granules having a bulk density of 587 kg/m3 in line 5, which is equivalent to 587 g/L.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 63-64, 69, 75-88, and 100-103 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alt et al. (US Patent Application Publication No. US 2005/0025878 A1) (Alt) in view of Swain (US Patent Application Publication No. US 2006/0229905 A1) (Swain), Farber et al. (US Patent Application Publication No. US 2004/0013732 A1) (Farber), and Dannelly (US Patent No. 4,177,255) (Dannelly).

Regarding instant claims 63-64 and 75-79, Alt discloses the granulation of an animal feedstuff additive comprising amino acids or vitamins (page 1, paragraph [0001]). Specifically, Alt discloses granules comprising a binder (page 4, paragraph [0068]) and amino acids in an amount of 40 to ~100% by weight (Claim 38). A granule consisting of the amino acid in the prescribed amount and a binder making up the balance by weight would necessarily include the range recited by the instant claims ; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Alternatively, Alt discloses that the particle size of the animal feedstuff additive can be increased in a controlled manner by addition of binders (page 4, paragraph [0066]), and the addition of binders increases the firmness of the granules, the result of which decreases the abrasion of the granules (page 4, paragraph [0068]).
	Since the instant specification is silent to unexpected results, the specific amount of binder is not considered to confer patentability to the claims. As the particle size and abrasion are variables that can be modified, among others, by adjusting the amount of binder, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of binder in the prior art combination to obtain the desired particle size and abrasion (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general In re Aller, 105 USPQ 223).
	Alt further teaches that the granules have narrow particle size distribution in the particle size range from 100 µm to 2,000 µm and have good pouring properties (low abrasion, low dust content, good flow properties) (i.e., abrasion-resistant and free-flowing) (page 4, paragraph [0070]). Alt further discloses that the diameter of 95% of the granules is preferably in the range between 0.3 and 0.8 mm (i.e., 300 µm and 800 µm) (page 4, paragraph [0071]), which meets the claimed limitation of “less than 10% by weight of said granules are below 100 µm, and less than 10% by weight of the granules are above 850 µm).
	Alt further discloses that the desired bulk density of the feedstuff is >600 kg/m3 to 700 kg/m3 (page 4, paragraph [0072]).
	Further, while Alt explicitly discloses granules and not extrudates as required by claim 63, the granules of Alt would be considered the same in form as the extrudates required by claim 63 absent any further claim limitations further defining “extrudates”.
	Alt does not explicitly disclose extrudates/granules consisting of glycocyamine and a starch binder.
	However, Swain discloses animal food supplement compositions (Title) in the form of extrudates or granules (page 2, paragraph [0029]; FIGS. 1 and 2). Swain further discloses that animal food supplement contains creatine because creatine is known in the art, among other benefits, to help increase muscle mass (page 2, paragraph [0032]).
[0078]).
	Further, Dannelly discloses pellets to be orally administered to ruminants (col. 1, lines 4-5), which is analogous to the animal feedstuff additive of Alt. Dannelly discloses that said pellet comprises a core comprising a material such as a nutrient or medicament (col. 1, lines 7-9), wherein said core is prepared by mixing the nutrient or medicament with a binder selected from starches and other similar substances well-known in the art of food thickening and tablet making (col. 5, lines 39-49).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, to substitute the amino acid or vitamins in the animal feedstuff additive of Alt with the glycocyamine of Farber. The motivation for doing so would have been that glycocyamine is an equivalent and interchangeable delivery method for delivering creatine into the body, and creatine, as disclosed by Swain, is known in the art of animal feedstuffs, among other benefits, to help increase muscle mass. Further, it would have been obvious to use the starch or cellulose derivative binder of Dannelly as the binder for the granules of Alt. The motivation for doing so would have been that starch and cellulose derivative binders are well-known in the art for tablet making, especially those tablets that are administered orally to animals.
	The limitations “wherein the extrudates are prepared by adding glycocyamine having a median grain size diameter of < 25 µm and starch to an extruder and extruding extrudates containing the starch and the glycocyamine”; “wherein the granules are In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.
	Therefore, absent evidence of criticality regarding the presently claimed particle size of glycocyamine used to prepare the claimed product and given that the claimed product meets the requirements of the claimed composition, the prior art combination meets the requirements of the instant claims.
	Therefore, it would have been obvious to combine Swain, Farber, and Dannelly with Alt to obtain the invention as specified by the instant claims.

Regarding instant claim 69, Alt discloses the granulation of an animal feedstuff additive comprising amino acids or vitamins (page 1, paragraph [0001]). Specifically, Alt [0068]) and amino acids in an amount of 40 to ~100% by weight (Claim 38).
	Alt further teaches that the granules have narrow particle size distribution in the particle size range from 100 µm to 2,000 µm and have good pouring properties (low abrasion, low dust content, good flow properties) (i.e., abrasion-resistant and free-flowing) (page 4, paragraph [0070]). Alt further discloses that the diameter of 95% of the granules is preferably in the range between 0.3 and 0.8 mm (i.e., 300 µm and 800 µm) (page 4, paragraph [0071]), which meets the claimed limitation of “less than 10% by weight of said granules are below 100 µm, and less than 10% by weight of the granules are above 850 µm).
	Alt further discloses that the desired bulk density of the feedstuff is >600 kg/m3 to 700 kg/m3 (page 4, paragraph [0072]).
	Further, while Alt explicitly discloses granules and not extrudates as required by claim 69, the granules of Alt would be considered the same in form as the extrudates required by claim 69 absent any further claim limitations further defining “extrudates”.
	Alt does not explicitly disclose extrudates/granules consisting of glycocyamine.
	However, Swain discloses animal food supplement compositions (Title) in the form of extrudates or granules (page 2, paragraph [0029]; FIGS. 1 and 2). Swain further discloses that animal food supplement contains creatine because creatine is known in the art, among other benefits, to help increase muscle mass (page 2, paragraph [0032]).
	Further, Farber discloses a starch-based delivery system for creatine (Title), wherein prodrugs that metabolize to yield creatine in the body, e.g., glycocyamine, are [0078]).
	Before the effective fling date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, to substitute the amino acid or vitamins in the animal feedstuff additive of Alt with the glycocyamine of Farber. The motivation for doing so would have been that glycocyamine is an equivalent and interchangeable delivery method for delivering creatine into the body, and creatine, as disclosed by Swain, is known in the art of animal feedstuffs, among other benefits, to help increase muscle mass.
	The limitations “wherein the extrudates are prepared from glycocyamine having a median grain size diameter of < 25 µm”, “wherein the granules are prepared from glycocyamine having a median grain size diameter of < 25 µm”, “wherein the extrudates are prepared from glycocyamine having a median grain size diameter of < 15 µm”, “wherein the granules are prepared from glycocyamine having a median grain size diameter of < 15 µm” are construed to be product-by-process limitations. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.
	Therefore, absent evidence of criticality regarding the presently claimed particle size of glycocyamine used to prepare the claimed product and given that the claimed product meets the requirements of the claimed composition, the prior art combination meets the requirements of the instant claims.
	Therefore, it would have been obvious to combine Swain and Farber with Alt to obtain the invention as specified by the instant claims.

Regarding instant claims 80-81, the prior art combination does not explicitly disclose granules or extrudates having a free flowing property of 3, 2, or 1, However, the scope of the prior art necessarily encompasses an embodied animal feedstuff additive that is substantially identical to that of the claims, and one of ordinary skill in the art would expect the animal feedstuff additive encompassed by the scope of the prior art and the granules/extrudates of the claims to have the same properties (i.e., the free-flowing property). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Regarding instant claims 82-84, Alt further discloses animal feedstuff additives having an abrasion of between 0 and 0.3 wt. % (page 4, paragraph [0073]).

Regarding instant claim 85, 87, and 102-103, Alt discloses the granulation of an animal feedstuff additive comprising amino acids or vitamins (page 1, paragraph [0001]). Specifically, Alt discloses granules comprising a binder (page 4, paragraph [0068]) and amino acids in an amount of 40 to ~100% by weight (Claim 38). A granule consisting of the amino acid in the prescribed amount and a binder making up the balance by weight would necessarily include the range recited by the instant claims ; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Alternatively, Alt discloses that the particle size of the animal feedstuff additive can be increased in a controlled manner by addition of binders (page 4, paragraph [0066]), and the addition of binders increases the firmness of the granules, the result of which decreases the abrasion of the granules (page 4, paragraph [0068]).
	Since the instant specification is silent to unexpected results, the specific amount of binder is not considered to confer patentability to the claims. As the particle size and abrasion are variables that can be modified, among others, by adjusting the amount of binder, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of binder in the prior art In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Alt further teaches that the granules have narrow particle size distribution in the particle size range from 100 µm to 2,000 µm and have good pouring properties (low abrasion, low dust content, good flow properties) (i.e., abrasion-resistant and free-flowing) (page 4, paragraph [0070]). While Alt does not disclose the specific grain size spectrum recited by the claim, Alt establishes that the particle size of the granules must be controlled such that they have the desired pouring particles. Since the instant specification is silent to unexpected results, the specific particles size spectrum of the produced granules is not considered to confer patentability to the claims. As the as the flow/pour properties of the granules are variables that can be modified, among others, by adjusting particle size of the produced granules, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the particle size of the granules in the prior art references to obtain the desired pour and flow properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Alt further discloses that the desired bulk density of the feedstuff is >600 kg/m3 to 700 kg/m3 (page 4, paragraph [0072]). While Alt does not explicitly a specific bulk density of 587 kg/m3, as recited by the claim, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP § 2144.05. Support for such a supposition that the ranges are sufficiently close that one skilled in the art would have expected them to have the same properties is that the range recited by Alt lies within the broad range originally claimed and recited by the original disclosure, and Applicant has not provided sufficient evidence commensurate in scope with the claims that the specific bulk density is critical.
	Alt does not explicitly disclose granules consisting of glycocyamine and the specific binder.
	However, Swain discloses animal food supplement compositions (Title) in the form of extrudates or granules (page 2, paragraph [0029]; FIGS. 1 and 2). Swain further discloses that animal food supplement contains creatine because creatine is known in the art, among other benefits, to help increase muscle mass (page 2, paragraph [0032]).
	Further, Farber discloses a delivery system for creatine (Title), wherein prodrugs that metabolize to yield creatine in the body, e.g., glycocyamine, are equivalent and interchangeable delivery methods of creatine into the body (page 6, paragraph [0078]).
	Further, Dannelly discloses pellets to be orally administered to ruminants (col. 1, lines 4-5), which is analogous to the animal feedstuff additive of Alt. Dannelly discloses that said pellet comprises a core comprising a material such as a nutrient or 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, to substitute the amino acid or vitamins in the animal feedstuff additive of Alt with the glycocyamine of Farber. The motivation for doing so would have been that glycocyamine is an equivalent and interchangeable delivery method for delivering creatine into the body, and creatine, as disclosed by Swain, is known in the art of animal feedstuffs, among other benefits, to help increase muscle mass. Further, it would have been obvious to use the starch or cellulose derivative binder of Dannelly as the binder for the granules of Alt. The motivation for doing so would have been that starch and cellulose derivative binders are well-known in the art for tablet making, especially those tablets that are administered orally to animals.
	The limitation “wherein the granules are prepared from glycocyamine having a median grain size diameter of 13.6 µm and a water content of 20.8 wt%” is construed to be a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.

Regarding instant claim 88, Alt further discloses animal feedstuff additives having an abrasion resistance of less than 1.0 wt% (page 4, paragraph [0073]). While Alt does not recite the specific abrasion resistance as recited by the claim, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP § 2144.05. Support for such a supposition that the ranges are sufficiently close that one skilled in the art would have expected them to have the same properties is that the range recited by Alt lies within the broad range originally claimed and recited by the original disclosure, and Applicant has not provided sufficient evidence commensurate in scope with the claims that the specific abrasion resistance is critical.

Regarding instant claims 100-101, the limitations recited by the instant claims are considered product-by-process limitations. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.

Claims 96-98 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alt in view of Swain and Farber.

Regarding instant claims 96-98, Alt discloses the granulation of an animal feedstuff additive comprising amino acids or vitamins (page 1, paragraph [0001]). Specifically, Alt discloses granules comprising a binder (page 4, paragraph [0068]) and amino acids in an amount of 40 to ~100% by weight (Claim 38). A granule consisting of the amino acid in the prescribed amount and a binder making up the balance by weight would necessarily include the range recited by the instant claims ; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Alternatively, Alt discloses that the particle size of the animal feedstuff additive can be increased in a controlled manner by addition of binders (page 4, paragraph [0066]), and the addition of binders increases the firmness of the granules, the result of which decreases the abrasion of the granules (page 4, paragraph [0068]).
	Since the instant specification is silent to unexpected results, the specific amount of binder is not considered to confer patentability to the claims. As the particle size and abrasion are variables that can be modified, among others, by adjusting the amount of In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Alt further teaches that the granules have narrow particle size distribution in the particle size range from 100 µm to 2,000 µm and have good pouring properties (low abrasion, low dust content, good flow properties) (i.e., abrasion-resistant and free-flowing) (page 4, paragraph [0070]).
	Alt further discloses that the desired bulk density of the feedstuff is >600 kg/m3 to 700 kg/m3 (page 4, paragraph [0072]).
	Further, while Alt explicitly discloses granules and not extrudates, the granules of Alt would be considered the same in form as the extrudates absent any further claim limitations further defining “extrudates”.
	Alt does not explicitly disclose extrudates/granules consisting of glycocyamine.
	However, Swain discloses animal food supplement compositions (Title) in the form of extrudates or granules (page 2, paragraph [0029]; FIGS. 1 and 2). Swain further discloses that animal food supplement contains creatine because creatine is known in [0032]).
	Further, Farber discloses a delivery system for creatine (Title), wherein prodrugs that metabolize to yield creatine in the body, e.g., glycocyamine, are equivalent and interchangeable delivery methods of creatine into the body (page 6, paragraph [0078]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, to substitute the amino acid or vitamins in the animal feedstuff additive of Alt with the glycocyamine of Farber. The motivation for doing so would have been that glycocyamine is an equivalent and interchangeable delivery method for delivering creatine into the body, and creatine, as disclosed by Swain, is known in the art of animal feedstuffs, among other benefits, to help increase muscle mass.
	Therefore, it would have been obvious to combine Swain and Farber with Alt to obtain the invention as specified by the instant claims.

Claim 99 is rejected over Alt in view of Swain and Farber as applied to claims 98, and further in view of Dannelly.

Regarding instant claim 99, Alt discloses granules comprising a binder (page 4, paragraph [0068]), but is silent with regards to the type of binder.
	However, Dannelly discloses pellets to be orally administered to ruminants (col. 1, lines 4-5), which is analogous to the animal feedstuff additive of Alt. Dannelly discloses that said pellet comprises a core comprising a material such as a nutrient or 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, to use the starch or cellulose derivative binder of Dannelly as the binder for the granules of Alt. The motivation for doing so would have been that starch and cellulose derivative binders are well-known in the art for tablet making, especially those tablets that are administered orally to animals.
	Therefore, it would have been obvious to combine Dannelly with Alt in view of Swain and Farber to obtain the invention as specified by the instant claim.

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the 35 U.S.C. §112(b) rejections of record, the rejections are withdrawn and replaced by new grounds of rejection necessitated by Applicant’s amendments.
In response to Applicant’s amendments regarding the prior art rejections of record, the grounds of rejection are altered to address Applicant’s amendments. Applicant’s arguments traversing the substance of the prior art rejections, however, are unpersuasive.
Applicant broadly contends that the prior art combination does not obviate Applicant’s invention because it does not recognize the criticality of the claimed ranges, particularly those recited ranges of the glycocyamine grain size spectrum used to form 
	Applicant’s arguments regarding unexpected results are unpersuasive. While Applicant has amended several independent claims to be narrower in scope, no one claim is commensurate in scope with the evidence provided by the Winkler Declaration. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). In the instant case, the data upon which Applicant relies is much narrower in scope than the independent claims. Specifically, the data of Examples 2.1 and 2.4 of the original disclosure and Examples 1-7 of the Winkler Declaration are applicable to a specific formulation comprising a specific amount of glycocyamine, having a specific water content, and a specific amount of a starch binder, wherein the product is formed by a process comprising very specific parameters. Independent 
	Additionally, the substance of Applicant’s allegation of unexpected results is unpersuasive. It appears as if there is a trend that the selection of smaller glycocyamine source particles produces extrudates/granules with desired properties, and none of the data shows that there is anything particularly surprising regarding the threshold of <25 µm or the narrower <15 µm. First, the Alt reference obviates the claimed particle size spectrum; therefore, allegation that the selection of the size of the source glycocyamine surprisingly impacts particle size is unpersuasive because it is considered within the ambit of one of ordinary skill in the art to choose a glycocyamine source capable of producing a granule having the disclosed size. Similarly, Alt obviates the claimed abrasion resistance and bulk density; therefore, the allegation that the selection of the size of the source glycocyamine surprisingly impacts abrasion resistance and bulk density is unpersuasive because it is considered within the ambit of one of ordinary skill 
	Regarding the claimed free-flowing property score, it is the Examiner’s position that such a score is highly subjective and not persuasive to show unexpected results. At page 10, lines 20-26 of Applicant’s original disclosure, the free-flowing property score is described. In summary, the free-flowing property score is measured by how well a sample trickles through an outlet having a specified opening size. It is the Examiner’s position that one of ordinary skill in the art would not be readily apprised of what constitutes a trickle so as to assign an appropriate score to a sample of produced extrudate/granule. Therefore, since the properties attributed to free-flowing property score are subjective, it is difficult to determine unexpected results related to such a property.

Applicant further traverses the combination of prior art references to reject the claims. Specifically, Applicant contends that the Examiner is relying on hindsight to find a motivation to combine these references. Applicant submits that the problem solved by the presently claimed invention clearly relates to powdery products of glycocycamine. Specifically, Applicant argues that powdery products of glycocyamine are known in the art, but such products have a considerable dust fraction and a wide range of grain diameters; therefore, the free flowing properties are so inferior that the product cannot be used for industrial purposes. Applicant contends that the object of the invention is to provide glycocyamine material having low dust content and good free flowing properties.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Alt establishes that the granulation of amino acids and vitamins for use in animal feedstuff is known in the art. Such granulated products have a narrow particle size distribution and good pour properties, which Applicant touts is the object of their invention. Swain further establishes that granules or extrudates comprising creatine for use as animal feedstuffs are known in the art, and Farber discloses that glycocyamine is an art recognized precursor that metabolizes to creatine. Therefore, one of ordinary skill in the art would be motivated to produce the product of Alt, which has optimal pouring properties and include glycocyamine as the desired delivery compound in animal feed.

Applicant further traverses the reliance on Dannelly to disclose the requisite binder, because there is no teaching that leads one to the claimed amount of starch.
	Applicant’s argument is unpersuasive. Dannelly is relied upon to disclose that starch is an art recognized binder for the formation of animal feedstuff additives comprising a nutrient or medicament. Furthermore, the Alt reference obviates the 

Applicant further argues the merits of the claimed grain size spectrum and distribution. In a prior declaration to Stephen Winkler, Applicant provide evidence that animal feedstuff additives having the claimed grain size spectrum and distribution exhibit superior properties when incorporated into animal feed.
	
	Applicant’s arguments are unpersuasive because the grain size spectrum and distribution of the prior art combination obviates the ranges of the claim; therefore, one of ordinary skill would expect the animal feedstuff additives of the prior art combination to have the same properties, which include the superior properties when incorporated into animal feed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        4/5/21